Plaintiff in error challenges the fourteenth conclusion of fact filed by the trial court, to the effect that at the *Page 398 
time the policy was issued and when the loss occurred Hamner was the unconditional owner of the granary building. We can not say as a matter of law that Hamner did not own the building because he did not have title to the land. The circumstances were such that the judge might have inferred consent of the owner of the land for Hamner to place the building there for use during his occupancy of the land and to remove it when he should surrender possession. The question of fact was conclusively settled by the Court of Civil Appeals. All other questions are determined against plaintiff in error in our opinion filed this day in the case of Insurance Company of North America v. W.D. Wicker.
The judgment of the Court of Civil Appeals is affirmed.
Affirmed.